Per Curiam.

It may be conceded that the contract to bid on the property at a judicial sale for the sole purpose of advancing the price, was void as against public policy. The evidence, however, shows that the plaintiffs employ for the succeeding days was made after that action was completed, and this agreement in no way involved the question of public policy. For this reason we think the conclusion of the learned court below was erroneous.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment reversed and new trial ordered, with costs to abide event.